DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 12-31 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,949,634 (hereinafter ‘634) in view of LABAZIEWICZ et al, US 2006/0187311 (PN 7,256,944).
Regarding independent claims 12, 22, and 25:
Patent No. ‘634 recites each and every limitation of the instant application except for “a housing”, “a first image sensor array comprising a plurality of pixels”, and “wherein both the two-dimensional CMOS image sensor array and the first image sensor array are disposed within the housing”.

The limitations of dependent claims 16-21, 23-26, and 28-31 of the instant application are recited in claims 2-14 and 16-20 of patent ‘634.
The following chart illustrates correspondence between limitations of each claim set.
Instant Application 17/167464
Claim 12:
A bar code reading apparatus, the apparatus comprising: 
a housing; 
a first image sensor array comprising 
a first plurality of pixels, 
a two-dimensional CMOS image sensor array comprising a second plurality of pixels, wherein both the two-dimensional CMOS image sensor array and the first image sensor array are disposed within 
an opaque optical shield, wherein the opaque optical shield is configured to shield at least the floating diffusion, such that the photodetector is configured to be exposed to light in the global shutter mode of operation without the light causing modulation of charges stored in the floating diffusion; and 


a memory storing instructions that, when executed by a processor, configure the apparatus to: capture one or more frames of two-dimensional image data using the second plurality of pixels in the global shutter mode of operation; and decode 

Claim 22:
A method for operating an apparatus, the apparatus comprising a housing; 
a two-dimensional CMOS image sensor array comprising a plurality of pixels, wherein the plurality of pixels are disposed in a plurality of rows, the plurality of pixels being operable in a global shutter mode of operation, wherein each pixel of the plurality of pixels comprises a photodetector, a floating diffusion, and an opaque optical shield, wherein the opaque optical shield is configured to shield at least the floating diffusion, such that the photodetector is configured to be exposed to light in the global shutter mode of operation without 
a second image sensor array comprising a second plurality of pixels, wherein both the two-dimensional CMOS image sensor array and the second image sensor array are disposed within the housing; the method comprising: capturing one or more frames of two-dimensional image data using the plurality of pixels in the global shutter mode of operation; and decoding one or more decodable indicia, including a two-dimensional bar code, in the one or more frames of two-dimensional image data.

Claim 27:
A bar code reading apparatus, the apparatus comprising: 
a first image CMOS image sensor array comprising a first plurality of pixels, 


wherein the second plurality of pixels are disposed in a plurality of rows, the second plurality of pixels being operable in a global shutter mode of operation, wherein each pixel of the second plurality of pixels comprises: 5 of 8 LEGAL02/40497963v1Appl. No.: 17/167,464 Attorney Docket No.: H28130-US32-CON2(555113) Amdt. Dated: March 11, 2021 
a photodetector; a floating diffusion; and an opaque optical shield, wherein the opaque optical shield is configured to shield at least the floating diffusion, such that the photodetector is configured to be exposed to light in the global shutter mode of operation without the light causing modulation of charges stored in the floating diffusion; and 

a memory storing instructions that, when executed by a processor, configure the apparatus to: capture one or more frames of two-dimensional image data using the 
Patent No. 10,949,634
Claim 1: 
A bar code reading apparatus, the apparatus comprising: 



a two-dimensional CMOS image sensor array comprising a plurality of pixels, 




an opaque optical shield, wherein the opaque optical shield is configured to shield at least the floating diffusion, such that the photodetectors of the plurality of pixels are configured to be exposed to light in the global shutter mode of operation without the light causing modulation of charges stored in the floating diffusion; 
a memory storing instructions that, when executed by a processor, configure the apparatus to: capture one or more frames of two-dimensional image data using the plurality of pixels in the global shutter mode of operation; and decode one or more decodable indicia, including a two-



Claim 15:
A method for operating an apparatus, the apparatus comprising a two-dimensional CMOS image sensor array comprising a plurality of pixels, 
wherein the plurality of pixels are disposed in a plurality of rows, the plurality of pixels being operable in a global shutter mode of operation, wherein each pixel of the plurality of pixels comprises a photodetector, a floating diffusion, and an opaque optical shield, wherein the opaque optical shield is configured to shield at least the floating diffusion, such that the photodetectors of the plurality of pixels are configured to be exposed to light in the global shutter mode of operation without the light 



the method comprising: capturing one or more frames of two-dimensional image data using the plurality of pixels in the global shutter mode of operation; and decoding one or more decodable indicia, including a two-dimensional bar code, in the one or more frames of two-dimensional image data.



Claim 1:
A bar code reading apparatus, the apparatus comprising: 
a two-dimensional CMOS image sensor array comprising a plurality of pixels, 




a photodetector; a floating diffusion; and 
an opaque optical shield, wherein the opaque optical shield is configured to shield at least the floating diffusion, such that the photodetectors of the plurality of pixels are configured to be exposed to light in the global shutter mode of operation without the light causing modulation of charges stored in the floating diffusion; 
a memory storing instructions that, when executed by a processor, configure the apparatus to: capture one or more frames of two-dimensional image data using the plurality of pixels in the global shutter mode of operation; and decode one or more decodable indicia, including a two-




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LAURA A GUDORF/           Primary Examiner, Art Unit 2876